Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, 13-17, 20-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0007248) in view of CAI et al. (US 2010/0202389).

claim 1, Takeda discloses a method for wireless communication (Takeda, paragraph [0001], mobile commination systems), comprising:  
receiving, at a user equipment (UE), a semi-persistent scheduling (SPS) configuration for transmitting uplink transmissions in a first plurality of transmission time intervals (TTIs) (Takeda, paragraph [0051], PUSCH allocated to short TTIs; paragraph [0054], short TTIs is configured semi-statically by broadcast information or RRC signaling/higher layer signaling; paragraph [0057], DCI for assigning short TTIs; paragraph [0073], PUSCH configurations in sTTIs), wherein the first plurality of TTIs have a first TTI duration that is shorter than a second TTI duration of a second plurality of TTIs (Takeda, paragraph [0009], short TTIs are shorter than normal TTIs; paragraph [0070]), and wherein the SPS configuration indicates configuration information that is to be applied to a demodulation reference signal (DMRS)) transmitted in one or more of the first plurality of TTIs (Takeda, paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI);  
receiving, during a first TTI of the second plurality of TTIs, an activation command to activate the short TTIs (Takeda, paragraph [0055], short TTIs activated) that comprises a field indicating a DMRS cyclic shift (Takeda, paragraph [0052], sTTI configuration in RRC signaling, MAC signaling; paragraph [0055], short TTIs activated; paragraph [0077], generate the DMRS using the CS index field and OCC field indicated in the DCI that allocates the PUSCH of this sTTI; paragraph [0080]);  
configuring, the DMRS for transmission in one or more of the first plurality of TTIs responsive to activation (Takeda, paragraph [0055], short TTIs activated; paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI) based at least in part on applying a cyclic shift to the DMRS in accordance with the configuration information (Takeda, paragraph [0077], generate the DMRS using the CS index field and OCC field indicated in the DCI; paragraph [0080]); and 
transmitting the configured DMRS in at least one of the first plurality of TTIs (Takeda, paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI).  

Takeda does not explicitly disclose an activation command to activate the SPS configuration.
CAI discloses receiving DCI signaling of an activation command to activate the SPS configuration (CAI, paragraph [0024], DCI format 0 indicates semi-persistent scheduling activation) that comprises a field indicating a DMRS cyclic shift (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; paragraph [0024], validation is achieved if all the fields for the respective DCI format are set according to table 1); 
the DMRS cyclic shift indicated in the field of the activation command differs from he applied configuration (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; paragraphs [0016]-[0017], indicators place in data fields which are not needed for resource assignment information).
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to communicate and activation command for an SPS configuration using DCI signaling.  The motivation to combine the references would have been to instruct a mobile device to begin using an SPS configuration.

Regarding claim 2, Takeda in view of CAI discloses the method of claim 1, further comprising:  transmitting the configured DMRS in at least the second plurality of TTIs (Takeda, paragraph [0069], maintaining the DMRS symbols in the normal TTIs).  

Regarding claim 3, Takeda in view of CAI discloses the method of claim 1, wherein the configuration information indicates at least the cyclic shift (Takeda, paragraph [0077], generate the DMRS using the CS index and OCC indicated in the DCI).  

Regarding claim 4, Takeda in view of CAI discloses the method of claim 1, wherein multiple UEs are configured with non-orthogonal SPS resources (Takeda, paragraph [0092], different user terminals transmit PUSCHs in sTTIs sharing the same DMRS symbol).  

1 Regarding claim 7, Takeda in view of CAI discloses the method of claim 1, wherein the activation command is received in 2downlink control information (DCI) from a base station (CAI, paragraph [0024], DCI format 0 indicates semi-persistent scheduling activation).  

1Regarding claim 8, Takeda in view of CAI discloses the method of claim 7, wherein the DCI has a predetermined DCI format 2for activating the SPS configuration (CAI, paragraph [0024], DCI format 0 indicates semi-persistent scheduling activation).  

1Regarding claim 9, Takeda in view of CAI discloses the method of claim 7, wherein the activation command is confirmed by 2verifying that a cyclic redundancy check (CRC) of the activation command is scrambled by a 3SPS identification that is configured at the UE (CAI, paragraph [0024], activation only valid if CRC parity bits are scrambled with SPS C-RNTI), and that one or more fields of the DCI, including 4a DMRS cyclic shift field, are set to a predetermined pattern of values (CAI, paragraph [0024], activation valid if DCI format 0 and DMRS field of table 1 is set to ‘000’).  

1 Regarding claim 10, Takeda discloses a method for wireless communication (Takeda, paragraph [0001], mobile commination systems), comprising:  
2 transmitting, to a user equipment (UE), a semi-persistent scheduling (SPS) 3configuration for uplink transmissions from the UE in a first plurality of transmission time 4intervals (TTIs) (Takeda, paragraph [0051], PUSCH allocated to short TTIs; paragraph [0054], short TTIs is configured semi-statically by broadcast information or RRC signaling/higher layer signaling; paragraph [0073], PUSCH configurations in sTTIs), wherein the first plurality of TTIs have a first TTI duration that is shorter than a 5second TTI duration of a second plurality of TTIs (Takeda, paragraph [0009], short TTIs are shorter than normal TTIs; paragraph [0070]), and wherein the SPS configuration includes 6configuration information that is to be applied to a demodulation reference signal (DMRS) 7transmitted in one or more of the first plurality of TTIs  (Takeda, paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI);  
8transmitting, during a first TTI of the second plurality of TTIs, an activation 9command to the UE to activate the short TTIs (Takeda, paragraph [0055], short TTIs activated) that comprises a field indicating a DMRS cyclic shift (Takeda, paragraph [0052], sTTI configuration in RRC signaling, MAC signaling; paragraph [0055], short TTIs activated; paragraph [0077], generate the DMRS using the CS index field and OCC field indicated in the DCI that allocates the PUSCH of this sTTI; paragraph [0080]);  
configuring, the DMRS for 11transmission in one or more of the first plurality of TTIs responsive to the activation (Takeda, paragraph [0055], short TTIs activated; paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI); and 
10receiving one or more uplink transmissions in the first plurality of TTIs, the one 11or more uplink transmissions including a DMRS transmission (Takeda, paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI);  
12processing the DMRS based at least in part on applying a cyclic shift to the DMRS in accordance with the configuration information (Takeda, (Takeda, paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI, generate the DMRS using the CS index field and OCC field indicated in the DCI; paragraph [0080]); and  
13decoding the one or more uplink transmissions based at least in part on the 14processed DMRS (Takeda, paragraph [0163], demodulation and decoding using the DMRS).  

Takeda does not explicitly disclose an activation 9command to activate the SPS configuration.
CAI discloses receiving DCI signaling of an activation 9command to activate the SPS configuration (CAI, paragraph [0024], DCI format 0 indicates semi-persistent scheduling activation) that comprises a field indicating a DMRS cyclic shift that comprises a field indicating a DMRS cyclic shift (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; paragraph [0024], validation is achieved if all the fields for the respective DCI format are set according to table 1); 
the DMRS cyclic shift indicated in the field of the activation command differs from he applied configuration (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; paragraphs [0016]-[0017], indicators place in data fields which are not needed for resource assignment information).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to communicate and activation command for an SPS configuration using DCI signaling.  The motivation to combine the references would have been to instruct a mobile device to begin using an SPS configuration.

Claims 11 and 13 are rejected under substantially the same rationale as claims 4 and 3, respectively.

Claims 14-17 and 20-22 are rejected under substantially the same rationale as claims 1-4 and 7-9, respectively.  Takeda additionally discloses 2a processor; 3memory coupled with the processor; and 4instructions stored in the memory and executable by the processor to cause the 5apparatus in paragraph [0196].

Claims 23-26 are rejected under substantially the same rationale as claims 10 and 2-4, respectively.  Takeda additionally discloses 2a processor; 3memory coupled with the processor; and 4instructions stored in the memory and executable by the processor to cause the 5apparatus in paragraph [0196].

Regarding claim 28, Takeda in view of CAI discloses the apparatus of claim 23, wherein the activation command is transmitted in downlink control information (DCI) (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; paragraph [0024], validation is achieved if all the fields for the respective DCI format are set according to table 1).

Regarding claim 29, Takeda in view of CAI discloses the apparatus of claim 28, wherein the DCI has a predetermined DCI format for activating the SPS configuration (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; paragraph [0024], validation is achieved if all the fields for the respective DCI format are set according to table 1).

Regarding claim 30, Takeda in view of CAI discloses the apparatus of claim 28, wherein a cyclic redundancy check (CRC) of the activation command is scrambled by a SPS identification that is configured at the UE, and one or more fields of the DCI, including a DMRS cyclic shift field, are set to a predetermined pattern of values  (Cai, Fig. 3, Table 1, cyclic shift DMRS; paragraph [0024], scrambled with SPS C-RNTI and the data indicator field is set to zero).


Response to Arguments
Applicant's arguments filed October 23, 2020 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Cai is allegedly does not teach that the DCI indicates a DMRS cyclic shift or that a device applies a cyclic shift on any occasion that differs from a cyclic shift indicated in DCI. Applicant further asserts that, Cai is allegedly silent with regard to cyclic shifts.  This is incorrect.  Paragraph [0024] of Cai discloses validating a DCI used for activation of an SPS based on the DCI being scrambled with an SPS-CRNTI and having data fields set to specific values w disclosed in Table 1 of Fig. 3 of Cai. Table 1 of Fig. 3 of Cai further discloses setting the DMRS cyclic shift of a DCI format 0 message to 000. This is the same teaching as that of paragraph [0084] of Applicant's Specification, upon which Applicant relies as support for the amended claim limitation. Cai's discussion of the message of paragraph [0024] and Fig. 3 as being an SPS activation command, as well as, Fig. 3's disclosure of data fields for DCI format 0 message that do not give useful parameters for a DMRS configuration and a cyclic shift data field does not indicate any shift, would have indicated to a person of ordinary skill in the art that the DMRS cyclic shift of 000 in table 1 would not be applied to a transmitted DMRS. Accordingly, a transmitted DMRS in Cai would have transmitted based on a different DMRS cyclic shift, as recited in claim 1.  
Applicant further asserts that dependent claim 4 is patentable because Takeda’s disclosure, in paragraph [0092], that different user terminals transmit PUSCHs in sTTIs sharing the same DMRS symbol is allegedly not related to SPS resources.  However, Takeda discloses, in paragraph [0054], that the short TTIs are configured semi-statically [SPS] by broadcast information or RRC signaling/higher layer signaling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466